DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 1/10/22 is acknowledged. The traversal is on the grounds that the restriction requirement fails to meet the criteria set forth in the sections of MPEP Chapter 800 cited in Applicant’s Remarks. This is not found persuasive because Applicant’s arguments are based upon the requirements of MPEP “Chapter 800 - Restriction in Applications Filed Under 35 U.S.C. 111,” however the present application is a national stage application submitted under 35 U.S.C. 371. MPEP 823 states that “[t]he analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a) (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty.”
The requirement is still deemed proper and is therefore made FINAL.
Claims 1−12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 19−20, which depend from withdrawn claim 9 are considered withdrawn. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: X1, X2, Y1, Y2, YM.
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13−18 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. It is unclear what metrics Applicant is referring to in the limitation “the exterior surface of the housing having a longitudinal curvature and a transverse curvature which are defined by metrics 1, X2, Y1, Y2, and YM shown in figure 6, or how their values are to be determined, and without any particular formulae determining curvature, it is unclear how the cross-sectional area of the cupola fairing is to be determined.
Applicant’s provisional application appears to show a value of 50.00 for YM and values of 98.00 and 99.00 respectively for X1 and X2, and furthermore states that the fairing represents a 20% maximum cross-section of the fuselage of a Boeing 737-700. If the units are inches for this drawing, with the cross-sectional area of a 737-700 being roughly 18,365 sq. in., it is not clear how the Applicant arrived at a figure of 20% maximum cross-section of the fuselage. It is not even clear what Applicant is considering the cross-sectional area of the fairing to be. Is it the area of that largest circle in the figure? Is it the modified cross-sectional area divided by unmodified area equaling 120%? How does the smoothing of the intersection of the fairing and fuselage factor into the calculation? Furthermore, the limitation reads “a percentage of the cross-sectional area of the fuselage to be covered by the cupola fairing.” If the cross-sectional area of the fuselage is roughly a circle (or ellipse), what area of the cupola fairing covers it? As best understood, the literal interpretation of this is that the portion of the cupola covering this cross-sectional area would be the portion of the largest circle pictured in figure 6 that would overlap with the circle (or ellipse) of the fuselage, and not the portion of that circle which exists outside the standard fuselage. 
Claim Objections
Claim 13 is objected to because of the following informalities: “and positioning” in line 10 should be “and a postioning.”  Appropriate correction is required.

Claim Interpretation
The limitation in apparatus claim 13 of “[fairing housing curvatures] which are defined by metrics corresponding to [properties possessed by any fuselage having a crown fairing]” is interpreted as stating that (1) the claimed fairing housing has a longitudinal curvature and a transverse curvature; (2) the fuselage and/or fairing have the properties and characteristics listed; and (3) that the curvatures of the fairing can be given in terms of those listed properties. A good faith effort has been made by Examiner to consider possible amendments which would provide Applicant with the perceived intended scope of apparatus claim 13 (based upon comparison to withdrawn method claim 1), however Examiner has not identified such an amendment. While “configured to” clauses are sometimes able to bring method steps into apparatus claims as structure (i.e. “a controller configured to…”), the structure which performs the steps of determining properties or optimizing metrics would not be the cupola fairing itself, and so “a housing having a longitudinal curvature and a transverse curvature configured to be defined by metrics corresponding to [various properties]” does not encompass Applicant’s perceived intended scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13−18 and 21 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 7,967,252 to Ferguson et al. (“Ferguson”).
Regarding claim 13, as best understood, Ferguson teaches a cupola fairing for positioning on a crown portion of a fuselage of an aircraft, the cupola fairing comprising:
a housing 10 having a length extending along a longitudinal axis (figs. 1−4), and a variable width extending normal to the longitudinal axis (fig. 4), the width being variable and defined by a plurality of cross-sectional areas of the cupola fairing, the cupola fairing having a substantially smooth exterior surface that is curved along the length and the variable width of the housing (figs. 2−5);
the exterior surface of the housing having a longitudinal curvature (fig. 3) and a transverse curvature (fig. 5) which are defined by metrics corresponding to a reference wing root chord of the aircraft, a cross-sectional area of the fuselage, a percentage of the cross-sectional area of the fuselage to be covered by the cupola fairing, and positioning of the cupola fairing on the crown portion of the fuselage (where these metrics exist for the aircraft/fairing of Ferguson, and thus the curvatures shown in Ferguson figs. 2−5 could be defined by metrics corresponding to these properties and characteristics);
wherein the housing has a lower surface configured to conform to a shape of the crown portion at which the cupola fairing is positioned (figs. 1−5).
Regarding claim 14, Ferguson teaches that the lower surface is configured so that the longitudinal axis is aligned with the centerline (CL in fig. 4) of the fuselage (fig. 4).

Regarding claim 16, Ferguson teaches that the housing is substantially elliptical in shape (fig. 4).
Regarding claim 17, Ferguson teaches that the housing is fabricated from at least one of a composite material and a metal (col. 5 lines 10−14).
Regarding claim 18, Ferguson teaches that the exterior surface is convex-shaped (figs. 3 and 5).
Regarding claim 21, as best understood, Ferguson teaches that the maximum cross-sectional area is in a range of 5% and 25% of a fuselage cross-sectional area at which the centerline of the fuselage and a leading edge of the wing intersect (as noted above, the manner of determining this value has not been clearly set forth by Applicant, however a comparison of Ferguson figure 1 to Applicant’s figure 2 appears to show fairings having roughly similar cross sectional areas relative to their fuselages).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/BRIAN M O'HARA/Primary Examiner, Art Unit 3642